TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00243-CV


Michael Akopov, Appellant

v.


Richey & Young, P.C., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN103468, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant's brief was due September 17, 2004.  On October 6, 2004, appellant was
notified that his brief was overdue and given ten days to respond with an explanation for his failure
to file a brief.  See Tex. R. App. P. 38.8(a)(1).  Appellant was told that failure to comply would result
in his appeal being dismissed for want of prosecution.  See id.  To date, we have received no
response.  Accordingly, we dismiss the appeal for want of prosecution.  See id.; 42.3(b).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed:   November 12, 2004